DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  In line 1, --the-- should be added between “wherein” and “cured.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., U.S. PG-Pub 2018/0280589 in view of Koblish et al., U.S. Patent 6,458,162.
Regarding claims 1 and 2, Morris et al. discloses a bone-implantable device comprising: a body (102) having an exterior surface (104) (Figs. 1-8), wherein at least a portion of the exterior surface includes a cured osteostimulative material (106) comprising KH2PO4 in an amount between 20-70 dry weight percent, MgO in an amount between 10-50 dry weight percent, a calcium containing compound (paragraph [0039]), and potassium phosphate (Formulation 1 between paragraphs [0040] and [0041]).
Morris et al. does not disclose a poly-lactic acid, wherein the poly-lactic acid comprise one of poly(L-lactic acid) PLA, poly(L, DL-lactide) PLDLA, and poly(L-lactide-co-glycolide) PLGA).
Koblish et al. discloses a bone-implantable device that includes poly(L-lactic acid) PLA, as such allows the resultant mass to be strong, carveable, and somewhat compressible and still absorbs blood (Col. 26, lines 11-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bone-implantable device of 
Regarding claim 6, Morris et al. discloses wherein a thickness of the cured osteostimulative material (106) on the exterior surface (104) of the body (102) is 200 µm (paragraph [0030]).
Regarding claims 7-9, Morris et al. discloses wherein the exterior surface (104) includes a plurality of grooves (valleys defined by threads of threaded portion 118), and wherein the cured osteostimulative material (106) is positioned in one or more of the plurality of grooves; wherein the body includes an interior cavity (110) and one or more openings (114) connecting the interior cavity to the exterior surface, and wherein at least a portion of the interior cavity and at least a portion of the one or more openings includes the cured osteostimulative material; and wherein the bone-implantable device comprises a bone screw includes a head portion (116) and a threaded portion (118), and wherein at least a portion of the threaded portion incudes the cured osteostimulative material (Figs. 1-2 and paragraphs [0031]-[0032]).
Regarding claim 10, Morris et al. discloses wherein the bone-implantable device comprises an inter-vertebrate implant having a top grooved surface (120) and a bottom grooved surface (122), wherein at least a portion of each of the top grooved surface and the bottom grooved surface includes the cured osteostimulative material (106) (Figs. 3-6 and paragraph [0033]).
Regarding claim 11, Morris et al. discloses wherein the bone-implantable device comprises a joint implant including a stationary component (124) coupled to a rotatable elongated member (126), and wherein at least a portion of an exterior surface of the 
Regarding claims 12-15, Morris et al. discloses wherein the body (102) comprises titanium, polyetheretherketone (PEEK), polyurethane, or bone; wherein an entirety of the body comprises the cured osteostimulative material (paragraph [0030]); wherein the calcium containing compound is Ca5(PO4)3OH (paragraph [0039]); and wherein the exterior surface (104) includes a plurality of pores, and wherein the cured osteostimulative material (106) is positioned in one or more of the plurality of pores (paragraph [0032]).
Regarding claim 16, Morris et al. in view of Koblish et al. discloses a method for securing a bone portion using the bone-implantable device of claim 1, the method comprising: providing the bone-implantable device of claim 1 (see rejection of claim 1 above); and securing the bone-implantable device to the bone portion so that said cured osteostimulative material contacts the bone portion (paragraph [0062] of Morris et al.).
Regarding claim 17, Morris et al. discloses applying uncured osteostimulative material to the exterior surface of the bone-implantable device; and curing the uncured osteostimulative material before securing the bone-implantable device to the bone portion (paragraph [0063]).
Regarding claims 18 and 19, Morris et al. discloses wherein applying the uncured osteostimulative material to the exterior surface of the bone-implantable device comprises one or more of spraying the uncured osteostimulative material on the exterior surface of the bone-implantable device, dipping the bone-implantable device in the uncured osteostimulative material, machining the uncured osteostimulative material to a 
Regarding claim 20, Morris et al. disclose wherein the body (102) of the bone-implantable device further comprises an internal cavity (110) and one or more openings (114) connecting the internal cavity to the exterior surface (104), the method further comprising; applying uncured osteostimulative material to the internal cavity and the one or more openings of the bone-implantable device; and curing the uncured osteostimulative material before securing the bone-implantable device to the bone portion (paragraphs [0032] and [0063]).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., U.S. PG-Pub 2018/0280589 in view of Koblish et al., U.S. Patent 6,458,162 as applied above, and further in view of Sardesai, U.S. PG-Pub 2013/0304032.
Regarding claims 3 and 4, Morris et al. in view of Koblish et al. discloses the invention essentially as claimed except for further comprising a bioactive therapeutic agent, wherein the bioactive therapeutic agent comprises one of amikacin, butirosin, dideoxykanamycin, fortimycin, gentamycin, kanamycin, lividomycin, neomycin, netilmicin, ribostamycin, sagamycin, seldomycin and epimers thereof, sisomycin, sorbistin, spectinomycin and tobramycin.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Morris et al. to further comprise neomycin or tobramycin further in view of Sardesai to permit promoting of healing or treatment of a disease condition once implanted within a patient.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., U.S. PG-Pub 2018/0280589 in view of Koblish et al., U.S. Patent 6,458,162 as applied above, and further in view of Meredith, U.S. PG-Pub 2014/0172028.
Morris et al. discloses the use of the sugar sucrose (Formulation 1 between paragraphs [0040] and [0041]).
Morris et al. does not disclose the sugar comprising one of sugar alcohols, sugar acids, amino sugars, sugar polymers glycoaminoglycans, glycolipids, sugar substitutes and combinations thereof.
Meredith discloses a bone-implantable device having sugar alcohol, wherein the sugar alcohol is shown to be a functional equivalent to sucrose for being biologically acceptable and readily available, as well as, exhibiting desirable solubility (paragraph [0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Morris et al. by substituting sucrose with sugar alcohol further in view of Meredith to permit a functionally equivalent 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775